DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality: page 4, paragraph [0013], line 2, “earing” should be “bearing”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informality: line 9, “inbetween” should be “in between”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US Pat. Pub. No. US 2021/0364950 A1) in view of Blair et al. (US Pat. Pub. No. US 2014/0254963 A1)
Kawashima et al. discloses (as in claim 1) a resin sliding bearing 26m comprising: a bearing surface M for slidingly bearing a shaft 261 (paragraphs [0068] and [0071]; Fig. 4); (as in claim 2) the bearing 26m being connected in a loop in a circumferential direction of a bearing surface M (Fig. 4); and (as in claim 8) the bearing surface M being made of resin material only (paragraphs [0068] and [0071]).
Kawashima et al. differs from the instant claimed invention in not disclosing: (as in claim 1) a hollow that communicates with the bearing surface through to a different surface of the bearing, the different surface being different from the bearing surface; (as in claim 3) the different surface is an axial-direction end surface of the bearing adjacent to the bearing surface; (as in claim  4) a bearing surface-side opening of the hollow is cut open to the axial-direction end surface; (as in claim 5) the bearing includes multiple hollows each of which is the hollow, and the multiple hollows are formed in a dispersed manner in a circumferential direction of the bearing surface; (as in claim 6) wherein a number of the multiple hollows is three or more; (as in claim 7) wherein the hollow includes an internal space for preventing a surface sink of part of the bearing in resin molding, the part including the bearing surface; and (as in claim 11) wherein an angle between an internal lateral surface of the hollow and the bearing surface is a right angle or an obtuse angle, the internal lateral surface and the bearing surface constituting an edge of a bearing surface-side opening of the hollow.
Blair et al. discloses a sliding bearing 10 comprising: a bearing surface 20, 30, 40 for slidingly bearing a shaft 8 (paragraph [0049]; Figs. 2A and 2B); a hollow 22, 42 that communicates with bearing surface 20, 30, 40 through to a different surface of the bearing 10, the different surface being different from the bearing surface 20, 30, 40 (Figs. 2A and 2B); the bearing 10 being connected in a loop in a circumferential direction of the bearing surface 20, 30, 40 (Figs. 2A and 2B); the different surface being an axial-direction end surface of the bearing 10 adjacent to the bearing surface 20, 30, 40 (Figs. 2A and 2B); a bearing surface-side opening of the hollow 22, 42 is cut open to the axial-direction end surface (Fig. 2B); the bearing 10 includes multiple hollows 22, 42 each of which is the hollow, and the multiple hollows 22, 42 are formed in a dispersed manner in a circumferential direction of the bearing surface (Figs. 2A and 2B), wherein a number of the multiple hollows 22, 42 is three or more (Figs. 2A and 2B); wherein the hollow 22, 42 includes an internal space for preventing a surface sink of part of the bearing 10 in resin molding, the part including the bearing surface 20, 30, 40 (Figs. 2A and 2B); wherein an angle between an internal lateral surface of the hollow 22, 42 and the bearing surface 20, 30, 40 is a right angle or an obtuse angle (Fig. 2B), and the internal lateral surface and the bearing surface constituting an edge of a bearing surface-side opening 22 of the hollow (Figs. 2A and 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the hollows as taught by Blair et al. to the resin sliding bearing of Kawashima et al. to decrease maximum bearing temperature at non-design points and to provide a higher safety margin (Blair et al., paragraph [0050]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. in view of Blair et al. as applied to claim 8 above, and further in view of Koga (US Pat. Pub. No. US 2019/0317424 A1).
Kawashima et al. in view of Blair et al., as discussed above, differs from the instant claimed invention in not disclosing the resin material being olefinic resin, polyacetal, polyphenylenesulfice, or polyamide.
Koga discloses a developing device 4 comprising a bearing 60 being formed of a resin material, for example, a fluorine-containing polyacetal or a fluorine-containing polyamide (paragraph [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the polyacetal or polyamide resin as taught by Koga in place of the resin material of Kawashima et al. in view of Blair et al. (Kawashima et al., paragraph [0068]) because of the same functionality for making a bearing.

Allowable Subject Matter
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muneda et al. (WO 2019/142843 A1) discloses a developing device comprising a shaft; a bearing for slidingly supporting the shaft; and the bearing having a flange portion with a plurality of heat radiation holes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
October 20, 2022